     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 1 of 34 PageID #: 513



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 at Charleston

ROBIN JEAN DAVIS,

              Plaintiff,

v.                                             Civil Action No. 2:18-cv-01316
                                               (Chief Judge Thomas E. Johnston)


JIM JUSTICE, Governor; ROGER HANSHAW,
Speaker of the West Virginia House of Delegates;
JOHN OVERINGTON, Speaker Pro Tempore of the
West Virginia House of Delegates; DARYL
COWLES, Majority Leader of the West Virginia
House of Delegates; CHANDA ADKINS,
GEORGE AMBLER, WILLIAM ANDERSON,
MARTIN ATKINSON III, SAIRA BLAIR,
BRENT BOGGS, JIM BUTLER, MOORE
CAPITO, ROY COOPER, VERNON CRISS,
MARK       DEAN,     FRANK      DEEM,      JOE
ELLINGTON, PAUL ESPINOSA, ALLEN V.
EVANS, ED EVANS, TOM FAST, MICHAEL
FOLK, GEOFF FOSTER, CINDY FRICH,
MARTY GEARHEART, DIANNA GRAVES,
BILL HAMILTON, DANNY HAMRICK, JASON
HARSHBARGER, KENNETH HICKS, JOSHUA
HIGGINBOTHAM, JORDAN HILL, RAY
HOLLEN, ERIC L. HOUSEHOLDER, GARY G.
HOWELL, D. ROLLAND JENNINGS, JOHN R.
KELLY, KAYLA KESSINGER, CHARLOTTE
LANE, DANIEL LINVILLE, SHARON LEWIS
MALCOLM, JUSTIN MARCUM, PATRICK
MARTIN,        ZACK       MAYNARD,         PAT
MCGEEHAN, CAROL MILLER, RILEY
MOORE, ERIC NELSON, JEFFREY PACK,
TONY PAYNTER, RODNEY A. PYLES, BEN
QUEEN, RALPH RODIGHIERO, MATTHEW
ROHRBACH, WILLIAM R. ROMINE, RUTH
ROWAN, JOHN SHOTT, KELLI SOBONYA,
JOE STATLER, AMY SUMMERS, TERRI
SYPOLT, JILL UPSON, DANNY WAGNER,
GUY WARD, STEVE WESTFALL, BRAD
WHITE, S. MARSHALL WILSON, MARK
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 2 of 34 PageID #: 514



ZATEZALO, members of the West Virginia House
of Delegates; STEVE HARRISON, Clerk of the
West Virginia House of Delegates; RYAN FERNS,
Majority Leader of the West Virginia Senate; MIKE
AZINGER, ROBERT D. BEACH, CRAIG
BLAIR,     GREG        BOSO,     CHARLES        H.
CLEMENTS, SUE CLINE, ROBERT L.
KARNES, KENNY MANN, MIKE MARONEY,
MARK R. MAYNARD, RICHARD OJEDA,
PATRICIA RUCKER, RANDY SMITH, DAVE
SYPOLT, TOM TAKUBO, JOHN R. UNGER II,
RYAN WELD, MIKE WOELFEL, members of the
West Virginia Senate; LEE CASSIS, Clerk of the
West Virginia Senate,

                 Defendants.

                                _____________________________

               LEGISLATIVE DEFENDANTS’ RESPONSE IN OPPOSITION
             TO PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION
                           _____________________________

         The Legislative Defendants,1 by counsel, Lindsay S. See, Solicitor General, and Zachary

Aaron Viglianco and Elizabeth D. Grant, Assistant Attorneys General, offer the following response

in opposition to Plaintiff Robin Jean Davis’ (“Plaintiff”) Motion for a Preliminary Injunction.

                                         I.     Introduction

         The West Virginia Constitution, like its federal counterpart, establishes that the West

Virginia Legislature shall have the “sole power” to initiate and then try cases of impeachment. W.

Va. Const. art. IV, § 9. Cf. U.S. Const. art. I, §§ 2, 3. The import of this textual command is

clear: impeachment is an entirely Legislative endeavor. See Nixon v. United States, 938 F.2d 239,

243 (D.C. Cir. 1991), aff'd, 506 U.S. 224 (1993) (marshalling historical evidence establishing that

the “the framers [of the federal Constitution] simply assumed that courts had nothing whatever to




1
    All defendants named in this suit except Governor Justice.
                                                  2
    Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 3 of 34 PageID #: 515



do with impeachments” and that they “intended the impeachment power to be qualified only by

political forces”).

        Plaintiff’s request for a preliminary injunction must inevitably be dashed upon this rock.

Whether it be because of the Defendants’ invocation of Legislative immunity, application of the

political question doctrine (or some other theory of nonjusticiability), or this Court’s prudential

abstention, Plaintiff has not and cannot establish a likelihood of success on the merits. In the

absence of such a showing, no injunction shall issue. Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20 (2008); Real Truth About Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346 (4th

Cir. 2009). Moreover, Plaintiff has not—and cannot—establish any of the other three factors

(irreparable harm, a balance of the equities in her favor, and vindication of the public interest) that

Winter mandates in order to obtain a preliminary injunction. Accordingly, this Court should deny

Plaintiff’s request.

                            II.     Factual and Procedural Background

        On August 7, 2018, the Judiciary Committee of the West Virginia House of Delegates (“the

House”) adopted Articles of Impeachment against Plaintiff—at the time a sitting Justice of the

Supreme Court of Appeals of West Virginia (“the Supreme Court of Appeals”)—along with the

three remaining members of the Court.2 Plaintiff was named in Articles II, IV, V, and XIV, which

accused her of, inter alia, wasting state funds on renovating and remodeling her office, overpaying

Senior Status Judges in violation of statutory limits, and neglecting her duty to adopt administrative




2
  Eric Levenson, A West Virginia House panel has voted to impeach the entire state Supreme
Court, CNN POLITICS (Aug. 9, 2018), https://www.cnn.com/2018/08/09/politics/west-virginia-
supreme-court-impeach-trnd/index.html. The fifth Justice, Menis Ketchum, resigned shortly
before consideration of the proposed Articles of Impeachment began. See id. (“Justice Menis E.
Ketchum II . . . retired from the court in late July . . .”).

                                                  3
    Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 4 of 34 PageID #: 516



processes to detect and eliminate the waste of state funds.3 Late in the evening of August 13, 2018,

the House voted to approve the Articles of Impeachment against Plaintiff.4 At a press conference

held the very next day, Plaintiff announced that she was retiring from the Supreme Court of

Appeals.5

       The West Virginia State Senate (“the Senate”) subsequently began its consideration of the

Articles of Impeachment adopted by the House. During floor debate, Senators discussed the

propriety of continuing to pursue the Articles against Plaintiff in light of her resignation. During

that debate, several members expressed their view that continuing to pursue the Articles against

Plaintiff was appropriate. Specifically, several members expressed concern that, without a trial,

Plaintiff’s ability to collect her pension and serve as a senior status judge was uncertain.6

Ultimately, a Senator moved to dismiss Plaintiff from the Articles of Impeachment, pursuant to

Senate Resolution 203,7 which provides the procedural rules governing the impeachment trials.




3
 A certified copy of the Articles of Impeachment are available on the West Virginia
Legislature’s website. The document may be accessed at
http://www.wvlegislature.gov/legisdocs/committee/house/judiciary/certified_articles_of_impeac
hment.pdf. See also (ECF No. 12-8, at 16).
4
 Issac Stanley-Becker, West Virginia House Votes to Impeach Entire State Supreme Court, THE
WASHINGTON POST (Aug. 14, 2018), https://www.washingtonpost.com/news/morning-
mix/wp/2018/08/14/west-virginia-house-votes-to-impeach-entire-state-supreme-
court/?noredirect=on&utm_term=.918e27e50755.
5
 During her press conference, Plaintiff declared that her resignation became effective on August
13, 2018—that is, before the Articles of Impeachment against her had been approved by the House.
For purposes of this motion, the exact moment that Plaintiff’s resignation became effective is
immaterial.
6
 See Brad McElhinny, Trial dates set for W.Va. justices Loughry, Workman, Walker, and Davis,
WV METRO NEWS (Sept. 11, 2018), http://wvmetronews.com/2018/09/11/updates-pretrial-
hearing-in-wv-supreme-court-impeachment/.
7
     S.R. 203, 83rd Leg. 2nd Spec. Sess. (W.Va. 2018), available at
http://www.wvlegislature.gov/legisdocs/impeachment/SR203.pdf; see also (ECF No. 12-8 at 12.)

                                                 4
    Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 5 of 34 PageID #: 517



The Senate voted to deny this motion and thus to continue pursuing the charges against Plaintiff.8

On September 26, 2018, Plaintiff filed this suit, asking this Court, inter alia, to vacate the Articles

of Impeachment, find the impeachment trial proceedings in the Senate to be unlawful, and declare

Senate Resolution 203 invalid. In support for her requested relief, Plaintiff advances four claims

pursuant to 42 U.S.C. § 1983, contending violations of her rights secured by the First and

Fourteenth Amendments to the federal constitution. Plaintiff also sets forth two alleged violations

of the West Virginia Constitution. On October 2, 2018, she filed the instant motion, which asks

this Court grant a preliminary injunction enjoining her scheduled impeachment trial. (ECF No.

12). For the reasons set forth below, this Court should deny Plaintiff’s request.

                                          III.    Argument

    A. Plaintiff is not entitled to a preliminary injunction because she cannot establish a
       likelihood of success on the merits.

       “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter,

555 U.S. at 24 (citing Munaf v. Geren, 553 U.S. 674, 689-90 (2008)). Instead, the decision to

grant or deny an injunction is “discretionary with the district court” provided the court applies the

appropriate legal standard. Rum Creek Coal Sales, Inc. v. Caperton, 926 F.2d 353, 358 (4th Cir.

1991) abrogated on other grounds by Real Truth, 575 F.3d at 346.

       “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” Winter, 555

U.S. at 20. As the Fourth Circuit has explained in the wake of Winter, “all four requirements must



8
  See Order, In re: Matter of Impeachment Proceedings against Justices of the West Virginia
Supreme        Court        of      Appeals      (entered      Sept.        17,     2018),
http://www.wvlegislature.gov/legisdocs/impeachment/Orders/Order_CourtofImpeachment_9-17-
18.pdf.
                                                  5
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 6 of 34 PageID #: 518



be satisfied.” Real Truth, 575 F.3d at 346; see also League of Women Voters of N. Carolina v.

North Carolina, 769 F.3d 224, 249 (4th Cir. 2014) (Motz, J., dissenting) (“Critically, each of the[]

four requirements [set forth in Winter] must be satisfied.”) (emphasis in original). Given that a

plaintiff must establish all four factors, the failure to satisfy any single one provides a district court

with sufficient grounds to refuse a request for an injunction. See Dewhurst v. Century Aluminum

Co., 649 F.3d 287, 290 n.2 (4th Cir. 2011) (affirming denial of preliminary injunction where

district court “limited its analysis to the first factor of Winter—plaintiffs’ likelihood of success on

the merits”).9

        Satisfying the most important Winter factor10—the first, likelihood of success on the

merits—requires a heavy lift. “[A] party seeking a preliminary injunction . . . must clearly show

that it is likely to succeed on the merits.” Dewhurst, 649 F.3d at 290 (internal alterations omitted)

(emphasis added); see also, e.g., Douty v. Ballard, No. 2:13-24714, 2014 WL 4297595, at *1

(S.D.W. Va. Aug. 29, 2014) (plaintiff seeking a preliminary injunction is “obliged to satisfy a

rigorous burden”). As the Supreme Court explained in Winter, “[i]ssuing a preliminary injunction

based only on a possibility of irreparable harm is inconsistent with our characterization of

injunctive relief as an extraordinary remedy that may only be awarded upon a clear showing that

the plaintiff is entitled to such relief.” 555 U.S. at 22 (emphasis added). The Fourth Circuit has


9
  But see Di Biase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (“Courts considering whether
to impose preliminary injunctions must separately consider each Winter factor.”). Contra Garcia
v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (en banc) (“Because it is a threshold inquiry,
when a plaintiff has failed to show the likelihood of success on the merits, we need not consider
the remaining three [Winter elements].”) (internal citations and quotation marks omitted).
10
  See Garcia, 786 F.3d at 740 (“The first factor under Winter is the most important—likely success
on the merits.”); Aamer v. Obama, 742 F.3d 1023, 1038 (D.C. Cir. 2014) (“We begin with the first
and most important factor: whether petitioners have established a likelihood of success on the
merits.”).



                                                    6
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 7 of 34 PageID #: 519



said (admittedly, in a case decided before Winter) that to satisfy this factor, a “plaintiff must have

a very clear and strong case.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 813

(4th Cir. 1991) (citation omitted). The Direx Israel court explained that in the context of

preliminary injunctions, “to doubt is to deny” and thus, “if there is doubt as to the probability of

plaintiff’s ultimate success on the merits, the preliminary injunction must be denied.” Id.

          Plaintiff cannot clear this high bar. First and foremost, the Legislative Defendants’ are

fully-cloaked in the shroud of absolute legislative immunity, which represents a complete and total

defense to Plaintiff’s claims. Were this immunity was not enough, Plaintiff would still be unable

to prevail because her claims are nonjusticiable—either because they raise a non-cognizable

political question, the remedy would raise grave separation of powers concerns, or both. And even

if this Court determined the Legislative Defendants are not immune and plaintiff’s claims are

justiciable, she would not prevail because of the high likelihood that this Court would exercise its

discretion to abstain from interfering in an ongoing State proceeding centered on important and

complex questions of State law.

          1. The Legislative Defendants are shielded from Plaintiff’s claims by absolute
             legislative immunity.

          “It is well established that federal, state, and regional legislators are entitled to absolute

immunity from civil liability for their legislative activities.” Bogan v. Scott-Harris, 523 U.S. 44,

46 (1998). As the Supreme Court has noted on several occasions, legislative immunity has deep

roots in Anglo-American jurisprudence; the doctrine is traceable to the common law privilege that

developed to protect English Members of Parliament from interference with their official duties

and serves as the historical antecedent of the “Speech or Debate” clause in the federal constitution11



11
     U.S. Const. art. I, § 6.

                                                    7
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 8 of 34 PageID #: 520



as well as the many analogous provisions found in State constitutions.12 Id. at 48; Supreme Court

of Virginia v. Consumers Union of U. S., Inc., 446 U.S. 719, 732 (1980) (“We have . . . recognized

that state legislators enjoy common-law immunity from liability for their legislative acts, an

immunity that is similar in origin and rationale to that accorded Congressmen under the Speech or

Debate Clause.”); see also Eastland v. U. S. Servicemen’s Fund, 421 U.S. 491, 502 (1975); Doe v.

McMillan, 412 U.S. 306, 312 (1973); Gravel v. United States, 408 U.S. 606, 615-20 (1972);

Tenney v. Brandhove, 341 U.S. 367, 372-76 (1951); Kilbourn v. Thompson, 103 U.S. 168, 201–05

(1880).

          In Tenney the Court stated that legislative immunity exists to ensure that legislators can

engage in the “uninhibited discharge of their legislative duty.” 341 U.S. at 377. The Eastland

court, discussing the analogous protection provided by the Speech or Debate clause,13 explained

that “a private civil action, whether for an injunction or damages, creates a distraction and forces

[legislators] to divert their time, energy, and attention from their legislative tasks to defend the

litigation.” 421 U.S. at 503. The Court further noted that “[p]rivate civil actions also may be used

to delay and disrupt the legislative function” and that when a “civil action is brought by private

parties, judicial power is still brought to bear on [legislators] and legislative independence is

imperiled.” Id. Thus, immunity is extended so that “legislators acting within the sphere of


12
   See, e.g., W. Va. Const. art. VI, § 17; see Tenney, 341 U.S. at 375 (1951) (identifying forty-one
State constitutions that contain provisions enshrining the principle that the “legislature must be
free to speak and act without fear of criminal and civil liability.”).
13
   See Dombrowski v. Eastland, 387 U.S. 82, 85 (1967) (“the doctrine of legislative immunity [has]
its roots . . . in the Speech or Debate Clause of the Constitution”); United States v. Johnson, 383
U.S. 169, 180 (1966) (noting that the “state legislative privilege [against Section 1983 suits is] on
a parity with the similar federal privilege [set forth in the Speech or Debate clause]”).




                                                 8
   Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 9 of 34 PageID #: 521



legitimate legislative activity [are] protected not only from the consequences of litigation’s results

but also from the burden of defending themselves.” Id.

       Against this backdrop, the Bogan court held that “[a]bsolute legislative immunity attaches

to all actions taken ‘in the sphere of legitimate legislative activity.’” 523 U.S. at 54 (1998) (quoting

Tenney, 341 U.S. at 376). “Whether an act is legislative turns on the nature of the act, rather than

on the motive or intent of the official performing it.” Id. Indeed, “[t]he privilege of absolute

immunity ‘would be of little value if [legislators] could be subjected to the cost and inconvenience

and distractions of a trial upon a conclusion of the pleader, or to the hazard of a judgment against

them based upon a jury’s speculation as to motives.” Id. (quoting Tenney, 341 U.S. at 377). Cf.

Powell v. McCormack, 395 U.S. 486, 505 (1969) (“The purpose of the protection afforded

legislators [by the Speech or Debate clause] is not to forestall judicial review of legislative action

but to insure that legislators are not distracted from or hindered in the performance of their

legislative tasks by being called into court to defend their actions.”).

       These principles make clear that the Plaintiff’s claims must be dismissed because the

Legislative Defendants are entitled to absolute immunity in impeachment proceedings. As the

D.C. Circuit explained in Nixon v. United States, impeachment was explicitly designed and

intended to operate as a legislative check on the executive and judiciary. 938 F.2d 239, 242 (D.C.

Cir. 1991). Quoting Federalist No. 81, the D.C. Circuit repeated Alexander Hamilton’s exhortation

that impeachment was an “important constitutional check” designed to prevent “usurpations

[against] the authority of the legislature” by the “members of the judicial department” as evidenced

by the locating of “the power of instituting impeachments” in “one part of the legislative body”

and the “determining [of the outcome of an impeachment] . . . in the other,” id., the same

framework set forth in the West Virginia Constitution, see W. Va. Const. Article IV, § 9. As the



                                                   9
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 10 of 34 PageID #: 522



D.C. Circuit remarked, “Hamilton's emphatic language would have fallen rather flat if candor had

compelled him to add that, of course, the judges themselves would sit in final judgment over this

check on their excesses.” Nixon, 938 F.2d at 242. Instead, “the Constitution’s text, backed by . .

. historical evidence” demonstrates that the framers of the federal constitution specifically intended

to “prevent[] both the judiciary and the executive from constraining the legislative power of

impeachment.” Id. at 243.

        This conclusion was reinforced when the Supreme Court affirmed Nixon. Noting that the

constitution grants the United States Senate the “sole Power” to try impeachments, the Court said

“[w]e think that the word ‘sole’ is of considerable significance.” Nixon v. United States, 506 U.S.

224,   230     (1993).       After    reproducing      the   dictionary   definition    of   sole   as

“functioning . . . independently and without assistance or interference,” the Court explained that

“[i]f the courts may review the actions of the Senate . . . it is difficult to see how the Senate would

be ‘functioning . . . independently and without assistance or interference.” Id. The Court went on

to say that “[a]uthority in the Senate to determine procedures for trying an impeached official,

unreviewable by the courts, is therefore not at all inconsistent with authority in the President to

grant a pardon to the convicted official.” Id. at 232 (emphasis added). Finally, the Court echoed

the D.C. Circuit’s contention that “[t]he history and contemporary understanding of the

impeachment provisions support our reading of the constitutional language.”            Id. at 233. The

Court explained that there was not a “single word in the history of the Constitutional Convention

or in contemporary commentary that even alludes to the possibility of judicial review in the context

of the impeachment powers” and that “[t]his silence is quite meaningful in light of the several

explicit references to the availability of judicial review as a check on the Legislature's power with

respect to bills of attainder, ex post facto laws, and statutes.” Id.



                                                  10
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 11 of 34 PageID #: 523



         The majority of state courts that have considered the question have also reached the

conclusion that impeachment is an inherently—and exclusively—legislative process. See, e.g.,

Horton v. McLaughlin, 821 A.2d 947, 949 (N.H. 2003) (“[I]mpeachment is ‘exclusively a

legislative prerogative.’”) (quoting In Re Mussman, 289 A.2d 403 (N.H. 1972)); Mecham v.

Gordon, 751 P.2d 957, 961 (Ariz. 1988) (“The text of the Arizona Constitution corresponds to the

federal Constitution and is quite clear. The power of impeachment was not given to the

judiciary . . . [r]emovals from office are not acts within the judicial power.”); Fairness &

Accountability in Ins. Reform v. Greene, 886 P.2d 1338, 1343 (Ariz. 1994) (“the power of

impeachment [is] . . . peculiarly legislative and political”) (citing Mecham, at 302); State v.

Chambers, 220 P. 890, 892 (Okla. 1923) (the Oklahoma constitution “confers exclusive

jurisdiction upon the Legislature and defines the duties of each house in cases of

impeachment . . . [therefore] courts have no jurisdiction over nor power to interfere in cases of

impeachment.”); State v. Dist. Court of Fifth Judicial Dist., 165 P. 294, 296 (Mont. 1917) (“[T]he

power to remove an unfaithful or negligent public official is not essentially a judicial power. Under

our Constitution, its exercise is left to the Legislature itself or to such other authority as the

Legislature may designate.”); see also Forbes v. Earle, 298 So. 2d 1, 4 (Fla. 1974); In re

Investigation by Dauphin Cty. Grand Jury, 2 A.2d 802, 803 (Pa. 1938); Ferguson v. Wilcox, 28

S.W.2d 526, 533 (Tex. 1930); State ex inf. Shartel v. Brunk, 34 S.W.2d 94, 95-97 (Mo. 1930);

State v. Leese, 55 N.W. 798, 799 (Neb. 1893); State v. Ramos, 10 La. Ann. 420, 422 (1855).14



14
   Furthermore, even some courts that have classified the impeachment power as “judicial” have
nevertheless held that the Legislature’s exercise of the power is exclusive and cannot be interfered
with. See, e.g., Ferguson v. Maddox, 263 S.W. 888, 890-91 (Tex. 1924) (“The Senate sitting in
an impeachment trial is just as truly a court as is this court. Its jurisdiction is very limited, but such
as it has is of the highest. It is original, exclusive, and final. Within the scope of its constitutional
authority, no one may gainsay its judgment.”); cf. People ex rel. McDonald v. Keeler, 99 N.Y.
463, 480, 2 N.E. 615 (1885) (“To declare what the law shall be, is a legislative power; to declare
                                                   11
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 12 of 34 PageID #: 524



West Virginia has signaled its concurrence with this principle, with the Supreme Court of Appeals

stating that “[u]nder our Constitution, only the Legislature has the power to remove a . . . judge

from office, and it may do so only by impeachment.” In re Watkins, 233 W. Va. 170, 174, 757

S.E.2d 594, 598 (2013) (emphasis added); see also Matter of Troisi, 202 W. Va. 390, 395 n.6, 504

S.E.2d 625, 630 n.6 (1998) (observing that the West Virginia constitution “provides that the house

of delegates shall have the sole power of impeachment of officials, and that the senate shall have

the sole power to try impeachment of officials.”). Furthermore, the West Virginia Legislature has

declared that a “Legislative act” is “an act that is generally to be performed by the Legislature in

relation to the investigative, deliberative and decision-making business before it,” W. Va. Code §

4-1A-3, and further provided that a legislative act “[r]elates to . . . matters that constitutional law

places within the jurisdiction of either the Senate, the House of Delegates or the legislative branch

of the state government as a whole,” id. at (3).

         The Supreme Court of Appeals’ recent decision in State ex rel. Workman v. Carmichael,

No. 18-0816, --- W. Va. --- (Oct. 11, 2018)15 does not alter the fundamentally legislative character

of impeachment proceedings in West Virginia.            See SER Workman, at *1 (Bloom, A. J.,

concurring) (“[W]e feel that it is imperative that we make clear that is our belief that the Legislature

has absolute authority to impeach a judicial officer or any State public officer for wrongful

conduct) (emphasis added); see also id. at *2 (“The [West Virginia] Constitution, Article IV, § 9,

invests absolute authority in the Legislature to bring impeachment charges . . . and to prosecute



what it is or has been, is judicial. But notwithstanding this general division of powers, certain
powers in their nature judicial are, by the express terms of the Constitution, vested in the
legislature. The power of impeachment is vested in the assembly.”).
15
    The majority slip opinion is available at http://www.courtswv.gov/supreme-
court/docs/fall2018/18-0816.pdf. The partial concurrence, partial dissent of Acting Justices’
Bloom and Reger is available at http://www.courtswv.gov/supreme-court/docs/fall2018/18-0816-
con-bloom.pdf.
                                                   12
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 13 of 34 PageID #: 525



those charges . . . Courts around the country have long recognized that the Legislature has

exclusive jurisdiction in impeachment matters or matters pertaining to impeachment of

impeachable officers.) (quotation marks and citation omitted) (emphasis added). Even if there are

rare instances where the judiciary may step in to ensure that the Legislature is not exercising its

exclusive power in direct contravention to the textual commands of the constitution, see Nixon,

506 U.S. at 253-54 (Souter, J., concurring) (explaining that “if the Senate were to act in a manner

seriously threatening the integrity of its results, convicting, say, upon a coin toss . . . judicial

interference might well be appropriate”); Workman, at *15-16 (majority op.), the prospect of

highly-limited emergency corrective intervention—intended only to ensure the Legislature’s

fidelity to the text of the constitution—does not transform impeachment into a judicial exercise or

otherwise excise impeachment’s inherently legislative character.16

         Once it becomes clear that impeachment is an “action taken in the sphere of legitimate

legislative activity,” the extension of legislative immunity to legislators acting in that role becomes




16
  Furthermore, it is important to note that the doctrine of legislative immunity—which exists in
West Virginia both by statute, W. Va. Code § 4-1A-1 et seq, and in the West Virginia Constitution,
W. Va. Const. Art. VI, § 17—was not specifically invoked in the recent Workman decision and its
applicability (including whether or not it should have precluded the Court’s consideration of the
writ of prohibition) was not passed upon by the Supreme Court of Appeals. See generally
Workman, No. 18-0816, --- W. Va. ---, supra n. 15. Of course, no decision of a state supreme
court can displace federal precedent as to the appropriate scope of legislative immunity, especially
with respect to the application of the doctrine to federal claims, like those advanced by Plaintiff
pursuant under Section 1983. But beyond that, this Court should not read the Workman opinion
to preclude application of legislative immunity to members of the West Virginia Legislature during
impeachment proceedings, because the Supreme Court of Appeals made no such determination.
Finally, this Court should be aware that the Legislative Defendants are considering further judicial
review of the Workman decision, either by way of a Petition for Rehearing as permitted by Rule
25 of the West Virginia Rules of Appellate Procedure and/or by filing a Petition for Certiorari in
the Supreme Court of the United States. See, e.g., Jacque Jo Bland (@jacquebland), TWITTER
(Oct. 11, 2018, 3:24 PM), https://twitter.com/jacquebland/status/1050467313328287747; Jacque
Jo      Bland      (@jacquebland),        TWITTER       (Oct.     11,      2018,    4:17      PM),
https://twitter.com/jacquebland/status/1050480476706738176.
                                                  13
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 14 of 34 PageID #: 526



academic. That Plaintiff has advanced federal constitutional claims or seeks only injunctive relief

is of no moment; if anything, her resort to and primary reliance upon federal law makes it even

more apparent that her claims are barred by legislative immunity. Tenney expressly held that

legislative immunity shields legislators from Section 1983 claims, like those advanced by the

Plaintiff. Tenney, 341 U.S. at 379 (“We conclude . . . that . . . the individual defendants and the

legislative committee were acting in a field where legislators traditionally have power to act, and

that [Section 1983] does not create civil liability for such conduct.”); id. at 376; see also Bogan,

523 U.S. at 49 (“[W]e have held that state . . . legislators are entitled to absolute immunity from

liability under § 1983 for their legislative activities.”) (citing Tenney). And, as the Supreme Court

would go on to explain in Consumers Union, “[a]lthough Tenney involved an action for damages

under § 1983, its holding is equally applicable to § 1983 actions seeking declaratory or injunctive

relief.” 446 U.S. at 732; accord Scott v. Taylor, 405 F.3d 1251, 1255 (11th Cir. 2005) (holding

that “legislator defendants” subject to an “official capacity suit for prospective relief” were

“entitled to absolute immunity”); Larsen v. Senate of Com. of Pa., 152 F.3d 240, 251 (3d Cir.

1998) (legislators involved in impeachment proceedings “act within the sphere of legitimate

legislative activity” and thus are “accorded legislative immunity.”); Star Distributors, Ltd. v.

Marino, 613 F.2d 4, 9 (2d Cir. 1980) (holding that “state legislators . . . are immune from suit

under [Section] 1983 for injunctive relief as well as damages based on their activities within the

traditional sphere of legislative activity”).

        The Third Circuit’s decision in Larsen illustrates application of the doctrine to highly

analogous facts. There, Larsen, who, like Plaintiff, had served as a State Supreme Court Justice,

filed a Section 1983 action in federal court against the State Senate and numerous individual state

senators “for their role in his impeachment and removal from office.” Larsen, 152 F.3d at 243.



                                                 14
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 15 of 34 PageID #: 527



Larsen alleged a variety of constitutional claims, including violations of the First, Sixth, and

Fourteenth Amendments and sought, inter alia, “declaratory and injunctive relief.” Id. Noting

that it “has long been settled that state legislators are also entitled to absolute legislative immunity

from suit under § 1983 for legitimate legislative activities taken in their legislative capacities,” the

Third Circuit determined that extension of legislative immunity was appropriate as long as the

state senators “performing their role in impeachment proceedings” were “acting in their legislative

[capacity].” Id. at 249. After engaging in a review of both history and precedent, the court

concluded that “impeachments are matters which the Constitution places within the jurisdiction of

[the legislative branch]” and “represent a field where legislators traditionally have power to act.”

Id. at 251 (internal quotation marks and citations omitted). Accordingly, the court was “convinced

that when legislators play the role they have been given in impeachment proceedings, they act . . .

within their legislative capacities” and are entitled to absolute immunity. Id.

       Larsen’s holding applies with equal force here: The conduct Plaintiff challenges falls

clearly within the Legislative Defendants’ exercise of their legislative authority in service of a

clearly legislative function—therefore they are entitled to absolute immunity for that conduct.

Because this Court will ultimately conclude that the Legislative Defendants are protected by

absolute legislative immunity, Plaintiff cannot demonstrate the likelihood of success on the merits

necessary to obtain a preliminary injunction. Accordingly, this Court should deny Plaintiff’s

request and refuse to issue an injunction.

       2. A collateral constitutional attack against an impeachment proceeding is not
          justiciable.

       From the earliest annals of American history, it has been recognized that there are some

questions, though they may have a direct and serious impact on an individual or his rights, which

are nonetheless not appropriate for a court to resolve. See Marbury v. Madison, 5 U.S. (Cranch)


                                                  15
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 16 of 34 PageID #: 528



137, 166 (1803) (noting that “where the heads of departments are the political or confidential

agents of the executive, merely to execute the will of the President, or rather to act in cases in

which the executive possesses a constitutional or legal discretion, nothing can be more perfectly

clear than that their acts are only politically examinable.”). Questions of this sort—those which

should not be decided because of the “inappropriateness of the subject matter for judicial

consideration,” Baker v. Carr, 369 U.S. 186, 198 (1962)—are labelled nonjusticiable.

       The most common class of nonjusticiable matters are political questions. “The political

question doctrine excludes from judicial review those controversies which revolve around policy

choices and value determinations constitutionally committed for resolution to the halls of Congress

or the confines of the Executive Branch. The Judiciary is particularly ill suited to make such

decisions, as ‘courts are fundamentally underequipped to formulate national policies or develop

standards for matters not legal in nature.’” Japan Whaling Ass’n v. Am. Cetacean Soc., 478 U.S.

221, 230 (1986) (quoting U. S. ex rel. Joseph v. Cannon, 642 F.2d 1373, 1378 (D.C. Cir. 1981)).

       Courts have often struggled with the exact parameters of the political question doctrine.

See Cannon, 642 F.2d at 1379 (remarking that “the precise boundaries of the political-question

doctrine are obscure”). Generally speaking, “the doctrine incorporates three inquiries: (i) Does the

issue involve resolution of questions committed by the text of the Constitution to a coordinate

branch of Government? (ii) Would resolution of the question demand that a court move beyond

areas of judicial expertise? (iii) Do prudential considerations counsel against judicial

intervention?” Goldwater v. Carter, 444 U.S. 996, 998 (1979) (Op. of Brennan, J.) (citing Baker,

369 U.S. at 217). While answering these questions (or otherwise attempting to determine if a case

qualifies as a political question) may, in many instances, be fraught with uncertainty, this case

represents a rare instance in which a court can confidently declare that it has been presented with



                                                16
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 17 of 34 PageID #: 529



a political question. Given that this Court has no power to decide a nonjusticible question, it

necessarily follows that Plaintiff cannot show a likelihood of success on the merits, and thus that

she is not entitled to a preliminary injunction.

         This Court can confidently declare that Plaintiff’s case presents a political question because

the Supreme Court has already held, in United States v. Nixon, that nearly all claims related to

impeachment proceedings are nonjusticiable. 506 U.S. at 227, 238.17 Nixon involved a former

United States District Judge’s challenge to the procedures employed by the United States Senate

during his impeachment trial. Id. at 229. As discussed in the previous section, the Court addressed

at length the importance of the word “sole” in Article I, Section 3 of the federal constitution,

ultimately concluding that this particular language demonstrated a “textually demonstrable

constitutional commitment of the issue to a coordinate political department.” See id. at 228-236.

The Court reinforced this conclusion by noting that “the difficulty of fashioning relief counsel[s]

against justiciability.” Id. at 236. Opening the door to judicial review, the Court said, “would

expose the political life of the country to months, or perhaps years, of chaos.” Id. (quotation marks



17
   The Nixon court did not foreclose a challenge where the Legislative branch “transgresses
identifiable textual limits.” 506 U.S. at 238. The political question doctrine would not preclude
judicial intervention intended to prevent or correct a Legislative body’s blatant disregard for a
constitutionally-mandated procedural stricture; for example, a removal predicated on a simple
majority vote despite the federal constitution’s unambiguous command that conviction and
removal from office via impeachment requires “[c]oncurrence of two thirds of the [Senators]
present.” U.S. Const. art. I, § 3. See Nixon, 506 U.S. at 253-54 (Souter, J., concurring) (“If the
Senate were to act in a manner seriously threatening the integrity of its results, convicting, say,
upon a coin toss, or upon a summary determination that an officer of the United States was simply
‘a bad guy,’ judicial interference might well be appropriate.”) (internal citation omitted). Cf.
Kinsella v. Jaekle, 475 A.2d 243, 253 (Conn. 1984) (“A court . . . may exercise jurisdiction over a
controversy arising out of impeachment proceedings only if the legislature’s action is clearly
outside the confines of its constitutional jurisdiction to impeach any executive or judicial officer”).
“In such circumstances, the Senate’s action might be so far beyond the scope of its constitutional
authority, and the consequent impact on the Republic so great, as to merit a judicial response
despite the prudential concerns that would ordinarily counsel silence.” Nixon, 506 U.S. at 254
(Souter, J., concurring).
                                                   17
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 18 of 34 PageID #: 530



omitted). Moreover, the Court described as “[e]qually uncertain” the “question of what relief a

court may give other than simply setting aside the judgment of conviction.” Id. “Could it order

the reinstatement of a convicted federal judge, or order Congress to create an additional judgeship

if the seat had been filled in the interim?” Id. Though left unsaid, the Court almost certainly

sought to imply that answering one or both of those questions in the affirmative would raise serious

separation of powers concerns. Cf. Baker, 369 U.S. at 210 (“The nonjusticiability of a political

question is primarily a function of the separation of powers.”).

       The rationales that carried the day in Nixon are no less applicable here than they were in

that case. The provision of the West Virginia constitution outlining the impeachment power

contains language virtually identical, in pertinent part, to its federal counterparts. Compare W.

Va. Const. art. IV, § 9 (“The House of Delegates shall have the sole power of impeachment. The

Senate shall have the sole power to try impeachments and no person shall be convicted without

the concurrence of two thirds of the members elected thereto.”) with U.S. Const. art. I, § 2 (“The

House of Representatives . . . shall have the sole Power of Impeachment.”) and U.S. Const. art. I,

§ 3 (“The Senate shall have the sole Power to try all Impeachments . . . [a]nd no Person shall be

convicted without the Concurrence of two thirds of the Members present.”). Thus, the Nixon

Court’s determination that questions concerning impeachment proceedings are textually

committed to the Legislative branch ring equally true regardless of whether the branch to whom

such questions are committed sits at the state or federal level. Furthermore, Nixon’s concerns with

respect to redressability and the fashioning of a remedy are, if anything, amplified, when it is the

judiciary of a separate sovereign that seeks to reach across the sacred chasm secured by the

doctrine of separation of powers to substitute its will for that of a State Legislature acting within

its constitutionally prescribed sphere. See Section I.A.3, infra.



                                                 18
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 19 of 34 PageID #: 531



       The idea that the federal judiciary is powerless to intervene—indeed even consider, much

less ameliorate—in the face of alleged violations of indisputable federal constitutional rights may,

at first blush, seem inconsistent with American jurisprudential tradition. This Court should,

however, heed the admonition articulated by the Supreme Court in Tenney. Though he did not

expressly invoke or rely upon the political question doctrine, Justice Frankfurter’s majority opinion

notes that “[i]n times of political passion, dishonest or vindictive motives are readily attributed to

legislative conduct and as readily believed. Courts are not the place for such controversies. Self-

discipline and the voters must be the ultimate reliance for discouraging or correcting such abuses.”

341 U.S. at 378 (footnote omitted). That sentiment is reflected and echoed in the historical analysis

recounted by the D.C. Circuit’s Nixon opinion, which noted that “[t]o check the impeachment

power, the framers quite naturally relied on the political accountability of members of Congress.

Thus judges, who on so many issues have the last word, must rely on the public as the ultimate

check on impeachment, itself the Constitution’s explicit check on their own excesses.” 938 F.2d

at 243; see also id. at 243 (concluding that the framers of the federal constitution “intended the

impeachment power to be qualified only by political forces”).

       In sum, adherence to the Supreme Court’s determination that nearly all questions

concerning impeachment proceedings are nonjusticiable (and in the absence of the sort of blatant

violation of a textual commands that would permit judicial intervention, like those recognized in

Justice Souter’s Nixon concurrence) demands that this Court refuse to address Plaintiff’s claims

because they raise a political question or otherwise are not subject to redress due to separation of

powers concerns. Accordingly, Plaintiff cannot demonstrate the requisite likelihood of success on

the merits and is not entitled to a preliminary injunction.




                                                 19
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 20 of 34 PageID #: 532



         3. Even if this Court can exercise jurisdiction over Plaintiff’s claims, it should decline
            to do so under the prudential doctrine of abstention.

         As a general rule, federal courts have a “virtually unflagging obligation” to exercise the

jurisdiction given to them. Colorado River Water Conservation Dist. v. United States, 424 U.S.

800, 817 (1976); cf. Cohens v. State of Virginia, 19 U.S. 264, 404 (1821) (“It is most true that this

Court will not take jurisdiction if it should not: but it is equally true, that it must take jurisdiction

if it should.”). Nevertheless, several exceptions to this general rule exist. Colorado River, 424

U.S. at 813 (“Abdication of the obligation to decide cases can be justified . . . [when it] would

clearly serve an important countervailing interest.”); see also Sprint Commc’ns, Inc. v. Jacobs, 571

U.S. 69, 72 (2013) (“This Court has recognized, however, certain instances in which the prospect

of undue interference with state proceedings counsels against federal relief.”); Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 716 (1996) (“Th[e] duty [to exercise jurisdiction] is not, however,

absolute.”); Canada Malting Co. v. Patterson S.S., 285 U.S. 413, 422 (1932) (“[T]he proposition

that a court having jurisdiction must exercise it, is not universally true”).

         As the Supreme Court outlined in Quackenbush:

        [F]ederal courts have the power to refrain from hearing cases that would interfere with
        a pending state criminal proceeding, or with certain types of state civil proceedings;
        cases in which the resolution of a federal constitutional question might be obviated if
        the state courts were given the opportunity to interpret ambiguous state law; cases
        raising issues ‘intimately involved with [the States’] sovereign prerogative,’ the proper
        adjudication of which might be impaired by unsettled questions of state law; cases
        whose resolution by a federal court might unnecessarily interfere with a state system
        for the collection of taxes, and cases which are duplicative of a pending state
        proceeding.

517 U.S. at 717 (internal citations omitted). At least two of these exceptions are implicated in this

case.

         First, this Court should decline to intervene because the impeachment trial falls within the

class of civil proceedings where Younger abstention is appropriate. See Younger v. Harris, 401


                                                   20
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 21 of 34 PageID #: 533



U.S. 37 (1971); Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982).

Alternatively, this Court should abstain because the underlying impeachment proceedings are

“intimately involved with the State’s sovereign prerogative,” see Louisiana Power & Light Co. v.

City of Thibodaux, 360 U.S. 25 (1959) and present “difficult questions of state law” the import of

which “transcends the result in the case at bar,” see Burford v. Sun Oil Co., 319 U.S. 315 (1943).

In such circumstances, either Thibodaux or Burford abstention may be appropriate. Either way, to

the extent this Court believes that Plaintiff’s claims are both justiciable and not barred by

legislative immunity, application of one of these doctrines counsel against reaching the merits of

her claims.   Following such a course would necessarily result in Plaintiff being unable to

demonstrate a likelihood of success on the merits, and thus would doom her request for a

preliminary injunction.

       a. Plaintiff’s impeachment trial is an example of a proceeding for which Younger
          abstention is appropriate.

       In Younger v. Harris, the Supreme Court, invoking and relying on fundamental principles

central to “Our Federalism,” explained that “the normal thing to do when federal courts are asked

to enjoin pending proceedings in state courts is not to issue such injunctions.” 401 U.S. at 45.

Although Younger was itself concerned with an injunction request targeting enforcement of a state

criminal proceeding, the Court has since held that Younger is not confined to the realm of criminal

prosecutions. “The policies underlying Younger are fully applicable to noncriminal judicial

proceedings when important state interests are involved.” Middlesex Cty. Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 432 (1982); see also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 11

(1987) (“This concern mandates application of Younger abstention not only when the pending state

proceedings are criminal, but also when certain civil proceedings are pending, if the State’s

interests in the proceeding are so important that exercise of the federal judicial power would


                                                21
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 22 of 34 PageID #: 534



disregard the comity between the States and the National Government.”). The Middlesex court

explained that “Younger . . . and its progeny espouse a strong federal policy against federal-court

interference with pending state judicial proceedings absent extraordinary circumstances” and that

“[m]inimal respect for the state processes, of course, precludes any presumption that the state

courts will not safeguard federal constitutional rights.” 457 U.S. at 432 (emphasis in original).

Moreover, “[i]t would trivialize the principles of comity and federalism if federal courts failed to

take into account that an adequate state forum for all relevant issues has clearly been demonstrated

to be available prior to any proceedings on the merits in federal court.” Id. at 437.

       The Supreme Court recently explained that Younger abstention is appropriate when a non-

criminal proceeding is “akin to a criminal prosecution in important respects.” Sprint Commc’ns,

571 U.S. at 79 (2013) (quotation marks and citation omitted). Proceedings whose pendency

warrant abstention under Younger are “initiated to sanction the federal plaintiff [that is, the target

of the proceeding below] . . . for some wrongful act.” Id. “A state actor is routinely a party to the

[underlying] state proceeding and often initiates the action.” Id. Finally, “[i]nvestigations are

commonly involved, often culminating in the filing of a formal complaint or charges.” Id.

       The impeachment proceedings (including the trial Plaintiff seeks to enjoin) fits neatly

within this framework. The Articles of Impeachment were issued after the House heard from

witnesses and collected evidence concerning the behavior of the Justices of the West Virginia

Supreme Court of Appeals, including Plaintiff. The House, one half of the Legislative organ of

West Virginia, is unquestionably a state actor. And after hearing testimonial evidence, the House

determined it was appropriate to return Articles of Impeachment—which could be colloquially be

described as “charges” as they are functionally equivalent to what would be offered by a grand

jury issuing an indictment—and, as such, the process is set to culminate with a determination of



                                                 22
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 23 of 34 PageID #: 535



those charges. Thus, adherence to the framework set forth in Sprint would demand that this Court

abstain from exercising jurisdiction over Plaintiff’s claims.

         b. Abstention is also warranted under either Burford or Thibodaux abstention.

         Although there is some ambiguity as to exactly how many distinct abstention doctrines

exist, see Wright & Miller, Federal Practice & Procedure, 17A Fed. Prac. & Proc. Juris. § 4241

(3d ed.) [hereinafter “Wright & Miller”] (“The Supreme Court has vacillated in its statements on

how many abstention doctrines there are.”); see also, e.g. Grode v. Mut. Fire, Marine & Inland

Ins. Co., 8 F.3d 953, 956 (3d Cir. 1993) (naming five different abstention doctrines: Pullman,

Burford, Colorado River, Younger, and Thibodaux), the general purpose animating those doctrines

is clear: “Federal courts abstain out of deference to the paramount interests of another sovereign,

and the concern is with principles of comity and federalism.” Quackenbush, 517 U.S. at 723.

         Regardless of what name applies—whether it is called Burford or Thibodaux or they are

one in the same18—this overarching principle is the driving force when a federal court chooses to

abstain out of concern that the exercise of jurisdiction will result in unwarranted interference with

complicated (and often unsettled) questions of State law, or otherwise touch upon a matter that is

“intimately involved with [a] sovereign prerogative,” Thibodaux, 360 U.S. at 28; see also, e.g.,

Brooks v. Bd. of Educ., 2016 WL 8188562, at *17 (D.N.M. June 28, 2016) (State high court’s


18
   Compare Quackenbush, 517 U.S. at 726-27 (“Burford allows a federal court to dismiss a case .
. . if it presents difficult questions of state law bearing on policy problems of substantial public
import whose importance transcends the result in the case then at bar”) with Polygon Ins. Co. v.
Honeywell Int’l Inc., 143 F. Supp. 2d 211, 213-14 (D. Conn. 2001) (“Pursuant to Thibodaux
abstention, a federal court may refrain from exercising federal jurisdiction where there have been
presented difficult questions of state law bearing on policy problems of substantial public import
whose importance transcends the result in the case then at bar.”) (internal quotation marks
omitted). See also, e.g., Starzenski v. City of Elkhart, 842 F. Supp. 1132, 1138 (N.D. Ind. 1994)
(“Thibodaux abstention is often considered a variation of Burford abstention.”); Jackson Nat’l Life
Ins. Co. v. Quinones-Gonzalez, 2014 WL 12726390, at *2 (D.P.R. Mar. 31, 2014) (discussing
Burford and Thibodaux abstention in tandem).

                                                 23
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 24 of 34 PageID #: 536



determination as to the State’s waiver of sovereign immunity is an example of interest “intimately

involved with a sovereign prerogative”). As a leading treatise explains, “[t]he general thrust of

Burford-type abstention can be well captured by saying that abstention is ordered in order to avoid

needless conflict with the administration by a state of its own affairs.” Wright & Miller, 17A Fed.

Prac. & Proc. Juris. § 4244. Or, as the Supreme Court stated in Martin v. Creasy, this flavor of

abstention reflects “the desirability of avoiding unseemly conflict between two sovereignties, the

unnecessary impairment of state functions, and the premature determination of constitutional

questions.” 360 U.S. 219, 224 (1959).

           It is hard to imagine an area more “intimately related” to West Virginia’s sovereign

prerogative than the legal propriety—indeed the constitutionality—of the procedures promulgated

and then employed by the West Virginia Legislature during impeachment proceedings. And, as

the recent opinion issued by the Supreme Court of Appeals concerning those procedures

demonstrates, see Workman, supra n. 15,          any judicial assessment (to the extent one is

appropriate),19 will necessarily involve a wide-ranging and particularized assessment of the West

Virginia Constitution and a myriad of other state-specific authorities. While this Court certainly

possesses the competence necessary to engage with those authorities, abstention is not a matter of

familiarity—it is predicated on comity. This Court should not wade into this controversy out of

deference to the political institutions in West Virginia—both judicial and legislative—which are

charged with bringing to a satisfactory resolution this question of obvious public importance. In

accordance with these principles, this Court should exercise its discretion to prudentially abstain.

In the wake of such an abstention, there would be no doubt that Plaintiff’s challenge cannot

succeed on the merits and thus she would not be entitled to a preliminary injunction.



19
     See n. 24, infra.
                                                24
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 25 of 34 PageID #: 537



      B. Plaintiff has not (and cannot) establish that she will suffer irreparable harm.

         The second Winter factor requires the party requesting an injunction to make a “‘clear

showing’ that they are likely to be irreparably harmed absent preliminary relief.” Kelly v. City of

Parkersburg, 978 F. Supp. 2d 624, 627 (S.D. W.Va. 2013) (citing Real Truth About Obama, Inc.

v. Fed. Election Comm’n, 575 F.3d 342, 345 (4th Cir. 2009). The alleged injuries must be

irreparable — “[m]ere injuries, however substantial, in terms of money, time, and energy expended

in absence of the stay are not enough. . . . The possibility that adequate compensatory or other

corrective relief will be available at a later date, in the ordinary course of litigation, weighs heavily

against a claim of irreparable harm.” Sampson v. Murray, 415 U.S. 61, 89 (1974).20 When

considering the propriety of a request for a preliminary injunction, the court must consider whether

the preliminary injunction will “remed[y] the alleged injuries. . . . [i]f the requested relief does not

alleviate the alleged injuries, then refusal to grant that relief could not cause irreparable harm.”

Marietta Mem. Hosp. v. W. Va. Health Care Auth., 2016 WL 7363052, at *8 (Dec. 19, 2016)

(Johnston, J.,) (citing Faulkner v. Jones, 10 F.3d 226, 235 (4th Cir. 1993)).

          Plaintiff asserts that if the impeachment trial is not enjoined, she will suffer irreparable

harm in three ways: 1) harm to her reputation; 2) financial and emotional damage due to continued

litigation; and 3) the inability for appellate review of a potential conviction. See Pl.’s Mem. in

Supp. of Mot. For Prelim. Inj. 24–26; (ECF No. 13). Notably, Plaintiff does not identify the risk

of losing her pension or the ability to run for public office as an irreparable harm because these

alleged constitutional deprivations have not yet occurred and can only occur if the Senate convicts

her in an impeachment trial.




20
   Although this decision was issued before the Court’s opinion in Winter, the irreparable harm
element in determining the necessity of injunctive relief is consistent with Winter.
                                                   25
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 26 of 34 PageID #: 538



       This Court can easily dispense with Plaintiff’s contention that the financial and emotional

costs of an impeachment trial will cause irreparable harm. For instance, the Federal Circuit has

held that a district court committed “legal error” when it factored-in litigation expenses while

making a determination as to whether a plaintiff had suffered irreparable harm. ActiveVideo

Networks, Inc. v. Verizon Commc’n, Inc. 694 F.3d 1312, 1337 (Fed. Cir. 2012) (holding that

“[l]itigation costs are undoubtedly undesirable and may take funds away from other endeavors,

but they are not an irreparable harm in the injunction calculus.”). Thus, the legal expenses Plaintiff

will likely incur in the absence of an injunction can have no impact on this Court’s consideration

of whether a preliminary injunction is warranted.

       Nor can Plaintiff rely on the emotional toll she alleges that she has (and will continue to)

suffer unless the impeachment trial is enjoined. See Pl.’s Declaration; (ECF No. 12-1 at ¶ 6).

Pending litigation invariably results in an emotional and mental toll, to one degree or another, on

every litigant. If such mental anguish and stress qualified as irreparable harm, then every litigant

involved in judicial proceedings (including any state defendant-cum-federal plaintiff) would

satisfy this factor, which would then be rendered superfluous. Such a holding would be directly

inconsistent with the requirement that places the burden on movants to make a “clear showing” of

such harm. See City of Parkersburg, 978 F.Supp.2d at 627.

       Plaintiff’s unadorned statement that her “reputation has been irreparably harmed” See Pl.’s

Declaration; (ECF No. 12-1 at ¶ 6) is also insufficient to carry her burden, as a “showing of

reputational harm must be concrete and corroborated, not merely speculative.” Trudeau v. Federal

Trade Com’n, 384 F.Supp.2d 281, 297 (D.C. Cir. 2005) (rejecting claim of reputational harm when

plaintiff did not provide any evidence to support his claim); see also Titaness Light Shop, LLC v.

Sunlight Supply, Inc., 585 F. App’x 390, 391 (9th Cir. 2014) (“To establish a likelihood of



                                                 26
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 27 of 34 PageID #: 539



irreparable harm, conclusory or speculative allegations are not enough.”). Plaintiff relies on Robie

v. Price, No. 2:17-cv-03089, 2017 WL 3188572 (S.D. W.Va. July 26, 2017), to support her

assertion that reputational harm can be irreparable. But, in Robie, the court found that the plaintiff

satisfied his burden to clearly show reputational harm because the plaintiff demonstrated that,

without the injunction, he would lose his staff appointment and peer elected position at a hospital,

and he would be required to report the revocation when reapplying for clinical privileges. Id. at

*7. Here, Plaintiff has not alleged, and certainly has not established, that she will suffer reputation

harms as significant as those demonstrated by the plaintiff in Robie that warranted an injunction.

         On the contrary, the impeachment trial actually provides Plaintiff an avenue by which to

remedy her purported reputational harm. The trial procedures adopted by the West Virginia Senate

provide her ample opportunity to rebut the purportedly “baseless” charges against her. As outlined

in Senate Resolution 203, the House Managers21 bears the “the burden of proof as to all factual

allegations.” S.R. 203 ¶ 18. Plaintiff is permitted to seek discovery of all evidence the House

intends to introduce as evidence, and Plaintiff is entitled to cross-examine any witness called by

the House. Id. at ¶¶ 20–21. To the extent Plaintiff has suffered reputational harm as a result of

her impeachment, the only legal method of remedying that harm is to proceed with the removal

proceedings. Enjoining—and thus delaying—her trial only exacerbates any reputational harm she

has already suffered and delays her opportunity to seek vindication. Cf. United States v. Alvarez,

567 U.S. 709, 727 (2012) (Kennedy, J., plurality op.) (“The remedy for speech that is false is

speech that is true. This is the ordinary course in a free society. The response to the unreasoned is

the rational; to the uninformed, the enlightened; to the straightout lie, the simple truth.”).




21
  That is, the “members of the House of Delegates authorized by that body to serve as prosecutors
before the Senate in a trial of impeachment.” Senate Resolution 203, supra n. 7.
                                                  27
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 28 of 34 PageID #: 540



         Finally, Plaintiff claims that she will suffer irreparable harm in the absence of a preliminary

injunction because she is precluded from seeking appellate review if convicted by the West

Virginia Senate. Yet, Plaintiff’s suggestion that the unavailability of appellate review constitutes

irreparable harm misses the mark for three reasons. First, it implies that simply being subjected to

the impeachment trial is, by itself, an irreparable harm. But being compelled to participate in

adjudicatory or investigative process is commonplace in both our judicial system and

representative government (as undertaken regularly by the Legislative branch); only in

extraordinary cases does mere participation warrant judicial intervention. See, e.g., Dombrowski

v. Pfister, 380 U.S. 479 (1965). Second, Plaintiff’s contention puts the cart before the horse

because it presumes that she will need to appeal, that is, that the outcome of the impeachment trial

is preordained. One need only look at the outcome of the impeachment trial of Justice Walker to

see that is not the case.22 Cf. Trudeau, Titaness, supra; see also Caribbean Marine Servs. Co. v.

Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (“Speculative injury does not constitute irreparable

injury sufficient to warrant granting a preliminary injunction.”). Finally, Plaintiff’s claim implies

that she is entitled to appellate review. For the reasons discussed in Section I.A.1, supra, no such

entitlement exists, as impeachment is an entirely legislative (rather than judicial) process, over

which the Senate has final and absolute authority. Indeed, the Workman court expressly held that

no appellate jurisdiction lies in a case of impeachment. Syl. pt. 1, Workman, No. 18-0816, --- W.

Va. --- (“In the absence of legislation providing for an appeal in an impeachment proceeding under

Article IV, § 9 of the Constitution of West Virginia, this Court does not have jurisdiction over an

appeal of a final decision by the Court of Impeachment.”). Regardless of the intrinsic merit of the



22
  See Brad McElhinny, Senators acquit Justice Walker on impeachment charge, WV METRO NEWS
(Oct.    2,  2018),     http://wvmetronews.com/2018/10/02/senators-acquit-justice-walker-on-
impeachment-charge/.
                                                   28
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 29 of 34 PageID #: 541



Workman decision, that conclusion is entirely consistent with Supreme Court precedent, which has

long held that States do not offend due process when they rely on the competency of their trial

courts and decline to provide a forum for appellate review. See, e.g., Ross v. Moffitt, 417 U.S 600,

606 (1974) (“[A] State is not obliged to provide any appeal at all for criminal defendants.”) (citing

McKane v. Durston, 153 U.S. 684 (1894)); see also Billotti v. Dodrill, 183 W.Va. 48, 52, 394

S.E.2d 32, 36 (1990). Thus, so long as the trial level forum gives the accused a full and fair

opportunity to present her case and defend herself, the unavailability of an appeal simply does not

harm the Plaintiff.

       The burden of establishing irreparable harms falls entirely on the Plaintiff. She has not met

that burden. Accordingly, she is not entitled to a preliminary injunction.

   C. The balance of equities does not favor Plaintiff.

       The third factor Plaintiff must satisfy in order to demonstrate an entitlement to an

injunction is that “the balance of equities tips in [her] favor.” Winter, 555 U.S. at 20. This requires

a reviewing court to “balance the competing claims of injury and must consider the effect on each

party of the granting or withholding of the requested relief.” Id. at 24 (internal citations and

quotations omitted). When analyzing the balance of equities, courts should consider whether the

parties have other means to avoid alleged harm. See, e.g., Sampson v. Murray, 415 U.S. 61, 89

(1974) (directing courts to examine whether plaintiff will be afforded “corrective relief . . . in the

ordinary course of litigation”); City of Parkersburg, 978 F.Supp.2d at 627 (S.D. W.Va. 2013)

(finding that city had other enforcement means to address safety concern posed by injunction).

       There is at least one other such avenue open to Plaintiff. Despite her assertion that the

impeachment trial procedures are deficient, Plaintiff has failed to raise any of the claims advanced

in this case directly in the ongoing impeachment proceeding. Under S.R. 203, Plaintiff may file



                                                  29
     Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 30 of 34 PageID #: 542



pre-trial motions, which other justices facing impeachment, including Chief Justice Workman and

Justice Walker, have done.23 See Lynch v. Snepp, 472 F.2d 769, 776 (4th Cir. 1973) (reversing

preliminary injunction of state court proceedings, in part, because “requiring the plaintiffs to first

seek vindication of their rights in the pending state court proceeding will not expose them to the

risk of possible loss of liberty.”) Nor has Plaintiff attempted to seek relief in the Supreme Court

of Appeals West Virginia, which, as the final arbiter of questions of West Virginia law and the

ultimate authority with respect to interpretation of the West Virginia Constitution, is (to the extent

any judicial intervention is warranted) the more appropriate forum for seeking review of the

procedures governing the impeachment process and/or bringing a constitutional challenge to that

process as it has been employed.24

         In contrast, were an injunction granted, the Legislative Defendants could be forced to

schedule Plaintiff’s impeachment trial during the regular legislative session, which will invariably

distract from the pursuit of their lawmaking and other regular business. Because the West Virginia

Legislature is a part-time citizen’s Legislature, its members only meet once a year for

approximately seven weeks (unless the Governor proclaims a special session). W. Va. Const. art.

VI, § 18,19. Therefore, enjoining the impeachment trial will lead to one of two results: either the



23
  The pre-trial motions filed by each Justice and the responses thereto are available on the West
Virginia Legislature’s website http://www.wvlegislature.gov/impeachment_documents.cfm.
24
  Indeed, Chief Justice Workman filed a writ of prohibition with the Supreme Court of Appeals
and the Court recently granted her writ, declaring several of the Articles of Impeachment issued
against her to be invalid. Workman, No. 18-0816, --- W. Va. ---, supra n. 15. The Legislative
Defendants do not concede—and nothing in this response should be construed to suggest—
that the Supreme Court of Appeals (or any other court) has jurisdiction to interfere with the West
Virginia Legislature’s exercise of its “sole power” of impeachment, which is textually committed
to the Legislature by the West Virginia constitution. However, if any court were to have
jurisdiction to discuss and rule upon the parameters of West Virginia’s impeachment power, it
should be a court exercising the judicial power of the State of West Virginia, not the court of a
separate sovereign.
                                                 30
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 31 of 34 PageID #: 543



West Virginia Senate will be forced to conduct the trial during its regular session, or it will need

to call its part-time members away from their everyday careers and vocations at a time when the

Legislature is not otherwise scheduled to meet in order to complete the trial. The former threatens

to stifle legislative progress and frustrates the expressed will of the people of West Virginia; the

latter prolongs what has already been an extended process, is disruptive to the regular functioning

of the Legislature, and imposes an unnecessary burden on the Legislative Defendants.

       Weighing these potential harms reveals that the scale tips in favor of the Legislative

Defendants. Plaintiff’s alleged harms are not irreparable: her claim of reputational harm is

unsupported, her claims of financial and emotional harm are either not cognizable or insufficient

to sustain a request for injunctive relief, and her argument that she is harmed by the absence of

appellate review is legally unfounded. In contrast, the Legislative Defendants must either allow a

significant portion of their already limited legislative session be consumed by an impeachment

trial or return at some uncertain future date, pulled away from their everyday vocations (many of

whom reside many hours away from the State Capitol) in order to complete the impeachment trial.

Thus, the third Winter factor counsels against the issuance of injunctive relief.

   D. The public interest weighs in favor of denying the request for injunction.

       Lastly, a court considering whether or not to issue an injunction must consider the public

interest. Winter, 555 U.S. at 23-24. In Winter, the Supreme Court noted that reviewing courts

should “pay particular for the public consequences in employing the extraordinary remedies of an

injunction’” Id. at 24. Here, there can be no question that the public interest would be frustrated

by the issuance of an injunction and vindicated by its denial.

       Both the Legislative Defendants and the members of the general public whom they serve

have clear and deeply-rooted interest in ensuring that the impeachment power set forth in the West



                                                 31
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 32 of 34 PageID #: 544



Virginia constitution is neither diluted nor interfered with. The impeachment process is one of the

few—and arguably the most important—check on the power of the judiciary. See Nixon, 506 U.S.

at 233 (1993); see also Nixon, 938 F.2d at 242 (“Hamilton identified the impeachment power as

the basis for constraining usurpation by judges”) (emphasis in original). Interference with a check

by the branch of government that is being checked undermines the beautifully-crafted system of

government laid forth by the Founders of both the United States and West Virginia. See Nixon,

938 F.2d at 242-43. Furthermore, there can be no doubt that the citizenry of West Virginia has a

pressing interest in resolution of the articles of impeachment instituted by their elected

representatives; delay—such as the issuance of an injunction by this Court—would only serve to

frustrate the popular will and leave hanging over the State of West Virginia a cloud of suspicion,

with deleterious effects to the public and all the parties involved in this action. Thus, it could

hardly be clearer that the public interest favors the Legislative Defendants and against the issuance

of a preliminary injunction.

                                          IV.      Conclusion

   This Court should deny Plaintiff’s motion and refuse to issue a preliminary injunction.


                                                Respectfully submitted,

                                                THE LEGISLATIVE DEFENDANTS
                                                Defendants

                                                By counsel,

                                                PATRICK MORRISEY
                                                ATTORNEY GENERAL

                                                LINDSAY S. SEE
                                                SOLICITOR GENERAL

                                                [/s] Zachary Aaron Viglianco
                                                ZACHARY AARON VIGLIANCO
                                                ELIZABETH D. GRANT

                                                  32
Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 33 of 34 PageID #: 545



                                  ASSISTANT ATTORNEYS GENERAL
                                  Office of the West Virginia Attorney General
                                  State Capitol Complex,
                                  Building 1, Room E-26
                                  Charleston, WV 25301
                                  Telephone: (304) 558-2021
                                  WV State Bar ID# 12579
                                  Email: zav@wvago.gov
                                  Counsel for the Legislative Defendants




                                    33
  Case 2:18-cv-01316 Document 127 Filed 10/12/18 Page 34 of 34 PageID #: 546




                         CERTIFICATE OF SERVICE

       I, Zachary Aaron Viglianco, do hereby certify that on October 12, 2018, I caused a true

copy of the foregoing “Response in Opposition to Plaintiff’s Motion for a Preliminary

Injunction” to be served on the Clerk of Court and all parties electronically via the CM/ECF

system.



                                           /s/ Zachary Aaron Viglianco
                                           ZACHARY AARON VIGLIANCO
                                           ASSISTANT ATTORNEY GENERAL
                                           Office of the West Virginia Attorney General
                                           State Capitol Complex
                                           Building 1, Room E-26
                                           Charleston, WV 25301
                                           Telephone: (304) 558-2021
                                           WV State Bar ID# 12579
                                           Email: zav@wvago.gov
                                           Counsel for the State of West Virginia




                                             34
